DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schmidt (US 5,972,013) in view of Waxman et al (US 5,968,010) and Michels et al (US 6,890,295).
Regarding claim 1, Schmidt discloses a system comprising: an engagement catheter, comprising: an elongated tube 14 comprising a proximal end, a distal end, an internal lumen 13 extending between the proximal end and the distal end, a vacuum port 21 capable of operative connection to a vacuum source, and a suction port 27 at or near the distal end of the elongated tube that is configured to removably attach to a targeted tissue within a patient due to vacuum from the vacuum source (similar to fig 1); wherein the engagement catheter appears to be configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient and further configured for advancement to the targeted tissue through the blood vessel (due to size Col.5 ll 43); wherein the engagement catheter is configured to permit at least a portion of the engagement catheter to be retracted, while remaining removably attached to the targeted tissue, so to locally increase a distance between the targeted tissue and a tissue or organ adjacent to the targeted tissue (this appears to be intended use the 
While Schmidt substantially discloses the apparatus as claimed, it does not disclose wherein the engagement catheter has an outer diameter of 4Fr or 5Fr and is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein, and configured for advancement to the targeted tissue through the blood vessel, nor wherein the engagement catheter is configured so that at least a portion of the engagement catheter can be retracted after percutaneous intravascular insertion, while remaining removably attached to the targeted tissue due to vacuum from the vacuum source through the first lumen of the engagement catheter and suction engagement from the suction port, so to locally increase a distance between the targeted tissue and a pericardium surrounding the heart.
Michels shows in figures 6 and 7 a device for accessing the pericardial space where the device is attached via vacuum then moved in a proximal direction to enlarge the pericardial space. This suggests attaching a vacuum of sufficient strength to the engagement catheter of Schmidt to be allow the engagement catheter to be retracted after percutaneous intravascular insertion, while remaining removably attached to the targeted tissue, due to vacuum from Michels vacuum source through the first lumen of 
Waxman discloses a catheter which uses a catheter to guide a needle to access the pericardium (Col.2 ll 53-59; the same as Schmidt) is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein (Col.2 ll 65 and Col.3 ll 4), and configured for advancement to the targeted tissue through the blood vessel (Col.2 ll 49 to Col.3 ll 15, the targeted tissue being the pericardial space, the same as Schmidt). With respect to the catheter outer diameter, Waxman discloses using a 7 French catheter (Col.6 ll 22) but it may also be larger or smaller, depending on use (Col.6 ll 24-26); a 3 French catheter is used in one experiment (Col.6 ll 43-44). Waxman discloses its particular approach takes advantage that the right auricle is a thin-walled, low-pressure structure which can be readily penetrated without damaging the pericardium or the epicardium (Col.2 ll 49-55).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Schmidt such that the engagement catheter has an outer diameter of 4Fr or 5Fr and is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a 
Regarding claim 2, wherein when the engagement catheter is used to removably engage the targeted tissue, the second device, configured as a delivery catheter or a needle (fig 2), may be inserted into and/or removed from the internal lumen of the engagement catheter (fig 2, needle does not have any structures which would prevent its removal).  
Regarding claim 3, wherein the targeted tissue is selected from the group consisting of an atrial wall, an atrial appendage, a right atrial wall, and a right atrial appendage, and wherein the suction port is configured to removably engage a portion of the atrial wall, the atrial appendage, the right atrial wall, or the right atrial appendage (intended use, device is capable of such).  
Regarding claim 4, wherein the engagement catheter further comprises: at least one internal lumen support 65 positioned within the internal lumen and attached to the elongated tube (fig 6), the at least one internal lumen support extending from the distal end of the elongated tube along at least part of a length of the elongated tube (fig 6).  
Regarding claim 5, wherein the elongated tube further comprises a second lumen 66 extending between the proximal end and the distal end.  
Regarding claim 6, wherein the engagement catheter further comprises an injection channel 65 formed along the length of the elongated tube (fig 6), the injection channel having at its distal end at least one opening 67 for administering a fluid to the targeted tissue, the injection channel capable of operable attachment to an external fluid source at the proximal end of the injection channel (no matter what opening is at the proximal end of channel 65, a complementary adapter may be formed for it; alternatively, a different needle or catheter 12 could be used with the injection channel), such that fluid from the external fluid source can flow through the injection channel to the targeted tissue when the external fluid source is operatively attached to the injection channel (intended use, capable of such).
Regarding claim 7, Schmidt discloses a system (figs 2-6) for use with a vacuum source for engaging a tissue, the system comprising: an engagement catheter, comprising: an elongated tube 14 comprising a proximal end, a distal end, an internal lumen 13 extending between the proximal end and the distal end, a vacuum port 21 capable of operative connection to a vacuum source, and a suction port 27 at or near the distal end of the elongated tube that is configured to removably attach to a targeted tissue within a patient due to vacuum from the vacuum source (similar to fig 1); a 
While Schmidt substantially discloses the apparatus as claimed, it does not disclose wherein the engagement catheter has an outer diameter of 4Fr or 5Fr and is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein, and configured for advancement to the targeted tissue through the blood vessel, nor wherein the engagement catheter is configured so that at least a portion of the engagement catheter can be retracted after percutaneous intravascular insertion, while remaining removably attached to the targeted tissue due to vacuum 
Michels shows in figures 6 and 7 a device for accessing the pericardial space where the device is attached via vacuum then moved in a proximal direction to enlarge the pericardial space. This suggests attaching a vacuum of sufficient strength to the engagement catheter of Schmidt to be allow the engagement catheter to be retracted after percutaneous intravascular insertion, while remaining removably attached to the targeted tissue, due to vacuum from Michels vacuum source through the first lumen of the engagement catheter, so to locally increase a distance between the targeted tissue and a pericardium surrounding the heart. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schmidt by making the vacuum source sufficient to allow for the retraction of the target tissue as taught by Michels to further decrease the chance of accidently puncturing the wrong tissue.
Waxman discloses a catheter which uses a catheter to guide a needle to access the pericardium (Col.2 ll 53-59; the same as Schmidt) is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein (Col.2 ll 65 and Col.3 ll 4), and configured for advancement to the targeted tissue through the blood vessel (Col.2 ll 49 to Col.3 ll 15, the targeted tissue being the pericardial space, the same as Schmidt). With respect to the catheter outer diameter, Waxman discloses using a 7 French catheter (Col.6 ll 22) but it may also be larger or smaller, depending on 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Schmidt such that the engagement catheter has an outer diameter of 4Fr or 5Fr and is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein, and configured for advancement to the targeted tissue through the blood vessel, and wherein the engagement catheter, while having the outer diameter of 4Fr or 5Fr, is configured to permit at least a portion of the engagement catheter to be retracted as taught by Waxman as it is a different method of accessing the pericardium and takes advantage that the right auricle is a thin-walled, low-pressure structure which can be readily penetrated without damaging the pericardium or the epicardium. Regarding the size specifically, given the disclosure of Waxman it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine the appropriate size for the modified device of Schmidt, since it has been held that where the general conditions of a claim are disclosed in the prior art (a similar device which accesses tissue in a similar way), discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claims 8-12, see claims 2-6 above.
Regarding claim 13, wherein the engagement catheter is configured for advancement to a heart through the blood vessel (see combination with Cohen).  
Regarding claim 14, wherein the tissue or organ adjacent to the targeted tissue comprises a pericardium surrounding a heart, and wherein the engagement catheter is capable of locally increasing a pericardial space between the targeted tissue and the pericardium (see combination with Michels).  
Regarding claim 15, wherein the second device 12 comprises a delivery catheter or a needle (fig 6).
Regarding claim 16, Schmidt discloses a system, comprising: an engagement catheter, comprising an elongated tube 14 comprising a proximal end, a distal end, an internal lumen 13 extending between the proximal end and the distal end, a vacuum port 21 capable of operative connection to a vacuum source, and a suction port 24 configured to removably attach to a targeted tissue of mammalian patient under vacuum (similar to fig 1), the engagement catheter appears to be configured for percutaneous intravascular insertion into and advancement within the patient to the targeted tissue through the blood vessel (due to size, Col.5 ll 43) and configured to permit the engagement catheter to be retracted while reversibly attached to the targeted tissue under vacuum to locally increase a distance between the targeted tissue and a tissue or organ adjacent to the targeted tissue (this appears to be intended use and the device is capable of such due to the circular port 27 as the amount of vacuum supplied by the vacuum appears to the be primary contributor to such a limitation, but the vacuum source itself is not actually claimed); and a second device 12/56 configured for use within the internal lumen of the engagement catheter while at least partially positioned 
While Schmidt substantially discloses the apparatus as claimed, it does not disclose wherein the engagement catheter has an outer diameter of 4Fr or 5Fr and is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein, and configured for advancement to the targeted tissue through the blood vessel, nor wherein the engagement catheter is configured so that at least a portion of the engagement catheter can be retracted after percutaneous intravascular insertion, while remaining removably attached to the targeted tissue due to vacuum from the vacuum source through the first lumen of the engagement catheter and suction engagement from the suction port, so to locally increase a distance between the targeted tissue and a pericardium surrounding the heart.
Michels shows in figures 6 and 7 a device for accessing the pericardial space where the device is attached via vacuum then moved in a proximal direction to enlarge the pericardial space. This suggests attaching a vacuum of sufficient strength to the engagement catheter of Schmidt to be allow the engagement catheter to be retracted after percutaneous intravascular insertion, while remaining removably attached to the targeted tissue, due to vacuum from Michels vacuum source through the first lumen of the engagement catheter, so to locally increase a distance between the targeted tissue and a pericardium surrounding the heart. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Schmidt by making the vacuum source sufficient to allow for the retraction of the target tissue as 
Waxman discloses a catheter which uses a catheter to guide a needle to access the pericardium (Col.2 ll 53-59; the same as Schmidt) is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein (Col.2 ll 65 and Col.3 ll 4), and configured for advancement to the targeted tissue through the blood vessel (Col.2 ll 49 to Col.3 ll 15, the targeted tissue being the pericardial space, the same as Schmidt). With respect to the catheter outer diameter, Waxman discloses using a 7 French catheter (Col.6 ll 22) but it may also be larger or smaller, depending on use (Col.6 ll 24-26); a 3 French catheter is used in one experiment (Col.6 ll 43-44). Waxman discloses its particular approach takes advantage that the right auricle is a thin-walled, low-pressure structure which can be readily penetrated without damaging the pericardium or the epicardium (Col.2 ll 49-55).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Schmidt such that the engagement catheter has an outer diameter of 4Fr or 5Fr and is configured for percutaneous intravascular insertion into the patient through a blood vessel of the patient, the blood vessel selected from the group consisting of a jugular vein and a femoral vein, and configured for advancement to the targeted tissue through the blood vessel, and wherein the engagement catheter, while having the outer diameter of 4Fr or 5Fr, is configured to permit at least a portion of the engagement catheter to be retracted as taught by Waxman as it is a different method of accessing the pericardium and takes 
Regarding claim 17, wherein the device is configured as a delivery catheter or a needle (fig 2).  
Regarding claims 18 and 19, see claims 5 and 6 above.
Regarding claim 20, configured so that the second device can be introduced into and removed from the internal lumen while reversibly attached to the targeted tissue (Col.6 ll 15-16 and reverse). 
Response to Arguments
Applicant's arguments filed 1/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that if one skilled in the art were to consider Waxman and Schmidt together, there is no teaching of configuring a smaller engagement catheter to have sufficient suction. The examiner disagrees, references are not read in a vacuum but for what they teach one of ordinary skill in the art. It would be obvious to one of ordinary skill in the art to provide an appropriate pressure source when resizing Schmidt as is consistent with Waxman to continue allowing Schmidt (and Michels) to attach to 
Applicant also argues that if the hose (of a residential vacuum) was reduced down to the size of a drinking straw, the same suction would not be able to engage the skin with the same overall strength. The examiner disagrees, in addition to the above response regarding reading a reference for what it teaches one of ordinary skill in the art, pressure is force divided by area (for example 1 Pa = 1 N / m2). Even if one was to keep the same vacuum source (which the examiner does not necessarily agree with) reducing the size of the hose would result in increased applied pressure and thus a higher/stronger sectional strength. Thus if one was to reduce the size Schmidt while keeping the same vacuum source, there would be a higher application of vacuum pressure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783